


Exhibit 10.10


Execution Version


RETIREMENT AND CONSULTING AGREEMENT
BY AND AMONG
BIG LOTS, INC.
BIG LOTS STORES, INC.
AND
STEVEN S. FISHMAN


This Retirement and Consulting Agreement (this “Agreement”), by and among Big
Lots, Inc. (“BLI”), Big Lots Stores, Inc. (“Big Lots”) and their affiliates,
predecessors, successors, subsidiaries and other related companies
(collectively, the “Company”) and Steven S. Fishman (the “Executive”),
collectively, the “Parties,” is effective as of May 3, 2013 (the “Effective
Date”).
W I T N E S S E T H T H A T


WHEREAS, the Executive has been employed as the Company's Chairman, Chief
Executive Officer and President since July 11, 2005;
WHEREAS, the Executive and the Company are parties to that certain Amended and
Restated Employment Agreement, effective as of December 5, 2008, governing the
terms and conditions of the Executive's employment with the Company (the “Prior
Agreement”);
WHEREAS, on December 4, 2012 (the “Retirement Notification Date”), the Executive
notified the Board of Directors of BLI (the “Board”) that he intended to retire
as the Chairman, Chief Executive Officer and President of the Company as soon as
the Board chose a successor Chief Executive Officer (the “New CEO”);
WHEREAS, as disclosed in the Company's Annual Proxy Statement, filed with the
Securities and Exchange Commission on April 16, 2013, in the event that the
Company appointed a New CEO prior to the Company's annual meeting of
shareholders, to be held on May 30, 2013 (the “Annual Meeting”), the Executive
intends to maintain his position on the Board through the Annual Meeting and the
Board expects the Executive to resign from the Board immediately following the
Annual Meeting;
WHEREAS, the Executive continued to provide services to the Company from the
Retirement Notification Date, providing for a smooth transition of the
leadership of the Company to the New CEO; and
WHEREAS, the Company has determined that it is in its best interests for the
Executive to provide his continued services and expertise to the Company in a
consulting capacity following his retirement and to ensure that the Executive
cannot perform services for a competitor of the Company;



--------------------------------------------------------------------------------




NOW, THEREFORE, it is hereby agreed as follows:
1.Retirement as Chief Executive Officer; Resignation as Chairman. (a) Effective
as of the Effective Date, the Executive hereby retires as Chief Executive
Officer and President of the Company and, except as set forth in clause (b) of
this sentence, resigns from all other positions the Executive then holds as an
officer, employee or member of the boards of directors of the Company and (b)
effective as of immediately following the Annual Meeting, the Executive shall
resign as a member and Chairman of the Board and shall take all other reasonable
actions requested by the Board to so resign. For all purposes of this Agreement,
the Prior Agreement and all of the Company's compensation and benefit plans
(including the Big Lots 2005 Long-Term Incentive Plan (the “2005 LTIP”), as
amended and restated effective May 27, 2010, the Big Lots 2012 Long-Term
Incentive Plan (the “2012 LTIP”) or any successors thereto (and any awards
issued thereunder), the Big Lots 2006 Bonus Plan, as amended (the “Bonus
Program”) and the Retention Agreement by and among the Executive and the
Company, effective as of March 5, 2010), the Executive's retirement on the
Effective Date shall be treated as a voluntary termination by the Executive as
of the Effective Date within the meaning of Section 5.05 of the Prior Agreement,
and the Executive shall not be entitled to any enhanced or additional severance
benefits in connection with such termination (including those provided under
Sections 5.06, 5.07 and 5.08 of the Prior Agreement); provided, however, that
notwithstanding the foregoing, the Executive's continued provision of the
Consulting Services (as defined below) shall be deemed continued provision of
services for purposes of the exercisability of those certain stock options
granted to the Executive on March 6, 2009, all of which have vested as of the
Effective Date, but the termination of, or refusal to provide, Consulting
Services shall constitute a Termination of Employment for purposes of, and as
defined in, the 2005 LTIP, including Section 6.3 thereof.


2.Consulting Services.


(a)Consulting Period and Consulting Services. During the period of three years
beginning on the Effective Date (the “Consulting Period”), the Executive shall
serve as a consultant to the Company, and shall provide such services as are
reasonably requested by the Board or by the New CEO from time to time (the
“Consulting Services”), including (i) assistance in the transition of leadership
from the Executive to the New CEO and (ii) advising the New CEO on matters of
business strategy. The Executive shall, to the extent necessary, devote all
available business time, best efforts and undivided attention to the Consulting
Services and shall not engage in any other business activity, whether for gain,
profit or other primary benefit (except for activities equivalent to those
described in Section 4.01[3] and [4] of the Prior Agreement); provided, however,
that, notwithstanding the foregoing, (x) the Executive shall not be required to
maintain an office or residence in the Columbus, Ohio area, (y) the Company
shall provide the Executive with reasonable notice in respect of any Consulting
Services that the Executive is required to render hereunder and (z) the
Executive may, to the extent practicable, render the Consulting Services by
phone or via e-mail.


(b)Compensation for Consulting Services. For his services during the Consulting
Period, (i) the Company shall pay the Executive a fee of $77,777 per month,
payable monthly in arrears (the “Consulting Fee”), (ii) the Executive shall have
continued use of his current Company-provided automobile and (iii) the Company
shall provide the Executive with, or acquire on the Executive's behalf, welfare
benefits equivalent to those he receives as of the date hereof. In addition,
subject to the Executive's execution and non-revocation of a release of claims
consistent with the release required by Section 7.00 of the Prior Agreement (a
“Release”) no later than 52 days after the Effective Date, the Executive will be
eligible to receive a special retainer (the “Special Retainer”) equal to the
compensation the Executive would have otherwise been entitled to receive, based
on the Company's actual performance for the entire fiscal year ending February
1, 2014 (“FY 2013”) and without any pro-ration, under and subject to the terms
of the Bonus Program for FY 2013 (including all applicable performance goals)
had the Executive been the Company's Chief Executive Officer for the full FY
2013. The Special Retainer (if earned under the terms of the Bonus Program for
FY 2013) will be paid to the Executive at the time that FY 2013 bonuses are
otherwise paid to participants in the Bonus Program for FY 2013.

2

--------------------------------------------------------------------------------






(c)Expense Reimbursement. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the performance of the Consulting
Services, in accordance with the expense reimbursement policies of the Company
or its subsidiaries or affiliates, if any, as in effect from time to time;
provided, however, that in all circumstances the Executive shall document or
substantiate such expenses to the reasonable satisfaction of the Company.


(d)Termination of Consulting Services. The Company or the Executive may
terminate the consulting arrangements described in this Section 2 prior to the
expiration of the Consulting Period in accordance with the provisions of this
Section 2(d). Upon any such termination, the Executive shall not be required to
render any further Consulting Services.


(i)Death; Disability. The consulting arrangements described in this Section 2
shall terminate automatically upon the death or Disability (as defined in the
Prior Agreement) of the Executive. Upon such termination prior to the expiration
of the Consulting Period, the Company shall continue to pay the Executive (or
his estate) the Consulting Fee for the remainder of the Consulting Period and,
to the extent previously unpaid, the Special Retainer (the “Consulting
Termination Payments”) at the times set forth in Section 2(b) of this Agreement;
provided, however, that the Company's obligation to pay the Executive (or his
estate) continued Consulting Fees shall cease in the event the Executive (or his
estate) does not execute a Release that becomes effective in accordance with its
terms no later than 52 days after the termination of the Consulting Period.


(ii)For Cause. The Company may, subject to compliance with the provisions in the
second sentence of Section 5.04 of the Prior Agreement, terminate the consulting
arrangements described in this Section 2 for Cause (as defined below) prior to
the expiration of the Consulting Period. Upon such termination by the Company
prior to the expiration of the Consulting Period, the Company's obligations to
pay the Consulting Fee and, to the extent previously unpaid, the Special
Retainer shall immediately cease. For purposes of this Agreement, “Cause” means
the Executive's (A) failure to comply with Company's policies and procedures
which the Board reasonably determines has had or is likely to have a material
adverse effect on the Group (as defined in the Prior Agreement), the Company or
any other Group Member (as defined in the Prior Agreement); (B) willful or
illegal misconduct or grossly negligent conduct that is materially injurious to
the Group, the Company or any other Group Member, monetarily or otherwise; (C)
violation of laws or regulations governing the Group, the Company or any other
Group Member (including the Sarbanes-Oxley Act of 2002) or violation of the
Company's code of ethics; (D) misrepresentation or dishonesty which the Board
reasonably determines has had or is likely to have a material adverse effect on
the Group, the Company or any other Group Member; (E) material breach of any
provision of Section 2(a) of this Agreement; (F) involvement in any act of moral
turpitude that in the reasonable opinion of the Board has a materially injurious
effect on the Group, the Company or any other Group Member or their reputation;
(G) willful refusal to provide substantially the Consulting Services
contemplated by this Agreement; or (H) failure to resign as a member and
Chairman of the Board as provided for in Section 1 of this Agreement.

3

--------------------------------------------------------------------------------






(iii)Without Cause. The Company may, upon five business days' prior written
notice to the Executive, terminate the consulting arrangements described in this
Section 2 without Cause prior to the expiration of the Consulting Period. Upon
such termination by the Company, the Company shall continue to pay the Executive
the Consulting Termination Payments at the times set forth in Section 2(b) of
this Agreement; provided, however, that the Company's obligation to pay the
Executive continued Consulting Fees shall cease in the event the Executive does
not execute a Release that becomes effective in accordance with its terms no
later than 52 days after the termination of the Consulting Period.


(iv)Voluntary Termination by Executive. The Executive may, upon five business
days' prior written notice to the Company terminate the consulting arrangements
described in this Section 2 prior to the expiration of the Consulting Period.
Upon such termination by the Executive, the Company's obligations to pay the
Consulting Fee and, to the extent previously unpaid, the Special Retainer shall
immediately cease.


(e)Withholding. All payments and other consideration made or provided to the
Executive under Section 2 of this Agreement shall be made or provided without
withholding or deduction of any kind, and the Executive shall assume sole
responsibility for discharging all tax or other obligations associated
therewith.


(f)Independent Contractor Status. The Executive's status during the Consulting
Period shall be that of an independent contractor and not, for any purpose, that
of an employee or agent with authority to bind the Company in any respect.
Except as provided in this Agreement, the Executive shall not be eligible for
any additional compensation or benefits from the Company or its affiliates in
connection with the termination of the Executive's employment or in connection
with the Consulting Services (or the termination thereof) contemplated by this
Agreement. Any payments made or benefits provided to the Executive with respect
to the Consulting Services shall not be taken into account for the purposes of
determining any compensation or benefits under (i) any pension, retirement, life
insurance or other benefit plan of the Company or (ii) any other agreement
between the Company and the Executive.


(g)Clawback. In the event the Executive fails to resign as a member and Chairman
of the Board as provided for in Section 1 of this Agreement, (i) the Company's
obligations to pay the Consulting Fee and the Special Retainer shall immediately
cease and (ii) the Executive shall promptly, and in no event later than ten days
after the Annual Meeting, reimburse the Company the full, pre-tax amount of any
Consulting Fees provided to the Executive hereunder.

4

--------------------------------------------------------------------------------






3.Restrictive Covenants; Indemnification; Arbitration.


(a)Restrictive Covenants. The Parties acknowledge and agree that the provisions
of Sections 4.02 (Confidential Information), 4.03 (Solicitation of Employees),
4.04 (Solicitation of Third Parties), 4.05 (Non-Competition), 4.06
(Post-Termination Cooperation), 4.07 (Non-Disparagement), 4.08 (Notice of
Subsequent Employment), 4.09 (Remedies), 4.10 (Return of Group Property) and
4.11 (Effect of Termination of Employment) of the Prior Agreement shall remain
in full force and effect in accordance with the terms thereof and shall survive
the termination of the Executive's employment; provided, however, that
notwithstanding anything to the contrary in the Prior Agreement, effective upon
and subject to the commencement of the Consulting Period, (i) Sections 4.03,
4.04, 4.05 and 4.06 of the Prior Agreement shall apply during the Consulting
Period (disregarding, for this purpose, any early termination thereof) and (ii)
for purposes of Sections 4.02 and 4.06 [1] of the Prior Agreement, the
Consulting Services shall be deemed to be services to the Company as an employee
of a Group Member.


(b)Indemnification. The Parties acknowledge and agree that the provisions of
Section 8.00 (Insurance and Indemnification) of the Prior Agreement and that
certain indemnification agreement by and between the Executive and BLI
referenced therein shall each remain in full force and effect in accordance with
their respective terms and shall survive the termination of the Executive's
employment.


(c)Arbitration. The Parties acknowledge and agree that Section 9.00
(Arbitration) of the Prior Agreement shall remain in full force and effect in
accordance with the terms thereof and shall be deemed to apply to this Agreement
(including any disputes relating to the Consulting Services) in addition to the
matters set forth therein.


4.General Provisions.


(a)Representation of Executive.  The Executive represents and warrants that the
Executive is an experienced senior executive knowledgeable about the matters
(and their effect) within the purview of this Agreement and is not under any
contractual or legal restraint that prevents or prohibits the Executive from
entering into this Agreement or performing the duties and obligations described
in this Agreement.


(b)Modification or Waiver; Entire Agreement.  No provision of this Agreement may
be modified or waived except in a document signed by the Executive and the
person designated by the Board.  This Agreement contains the entire agreement of
the parties with respect to the subject matter hereof, and except as otherwise
set forth herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter hereof, including
the Prior Agreement.

5

--------------------------------------------------------------------------------






(c)Governing Law; Severability.  This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordi-nances, rules and regulations.  If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement of its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law; and the Parties agree
that any invalid or unenforceable provision may and will be reformed and applied
(i) as provided in Section 4.05 of the Prior Agreement, with respect to the
matters specifically contemplated in Section 4.00 of the Prior Agreement (as
incorporated into this Agreement) and (ii) with respect to other matters, (x) to
the extent needed to avoid that invalidity or unenforceability and (y) in a
manner that is as similar as possible to the Parties' intent (as described in
this Agreement) and preserves the essential economic substance and effect of
this Agreement.  The validity, construction and interpretation of this Agreement
and the rights and duties of the Parties will be governed by the laws of the
State of Ohio, without reference to the Ohio choice of law rules.


(d)No Waiver.  Except as otherwise provided in Section 9.05 of the Prior
Agreement (as incorporated into this Agreement), failure to insist upon strict
compliance with any term of this Agreement will not be considered a waiver of
any such term or any other term of this Agreement.


(e)Withholding.  Except as provided in Section 2(e) of this Agree-ment, all
payments made to or on behalf of the Executive under this Agreement will be
reduced by any amount: (i) that the Company is required by law to withhold in
advance payment of the Executive's federal, state and local income, wage and
employment tax liability; and (ii) to the extent determined in accordance with
Sections 5.04[5] or 9.00 of the Prior Agreement, that the Executive owes to the
Group (as defined in the Prior Agreement), the Company or any other Group
Member. For the avoidance of doubt, application of this Section 4(e)(ii) will
not extinguish the Company's right to seek additional amounts from the Executive
(or to pursue other appropriate remedies) to the extent that the amount
recovered by application of this Section 4(e)(ii) does not fully discharge the
amount the Executive owes to the Group, the Company or other Group Member and
does not preclude the Group, the Company or any other Group Member from
proceeding directly against the Executive without first exhausting its right of
recovery under this Section 4(e)(ii).


(f)Survival.  The Parties agree that the covenants and promises set forth in
this Agreement will survive the termination of this Agreement and continue in
full force and effect after this Agreement terminates to the extent that their
performance is required to occur after this Agreement terminates.


(g)Notices. Any notice permitted or required to be given under this Agreement
must be given in writing and delivered in person or by registered, U.S. mail,
return receipt requested, postage prepaid; or through Federal Express, UPS, DHL
or any other reputable professional delivery service that maintains a
confirmation of delivery system. Any delivery must be (i) in the case of notices
to the Company or the Change Entity (as defined in the Prior Agreement),
addressed to the Company's General Counsel at the Company's then-current
corporate offices and (ii) in the case of notices to the Executive, addressed to
the Executive's last mailing address contained in the Executive's personnel
file. Any notice permitted or required to be given under this Agreement will be
deemed to have been given and will be effective on the date it is delivered.

6

--------------------------------------------------------------------------------






(h)Miscellaneous.


(i)The Executive may not assign any right or interest to, or in, any payments
payable under this Agreement until they have become due from the Company;
provided, however, that this prohibition does not preclude the Executive from
designating in writing one or more beneficiaries to receive any amount that may
be payable after the Executive's death and does not preclude the legal
representative of the Executive's estate from assigning any right under this
Agreement to the person or persons entitled to it.


(ii)This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive's personal or legal representatives, executors,
adminis-trators, successors, heirs, distributees, devisees, legatees and
assigns and the Company and its successors and, to the extent applicable, the
Group and all Group Members.


(iii)The headings in this Agreement are inserted for conven-ience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.


(iv)Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”.


(i)Successors to Company.  This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, including any Change Entity, and any successor will be
substituted for the Company under the terms of this Agreement.  As used in this
Agreement, the term “successor” means any person, firm, corporation or business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or essentially all of the assets of the business of the
Company.  Notwithstanding any assignment, the Company will remain, with any
successor, jointly and severally liable for all its obligations under this
Agreement.


(j)Section 409A.


(i)It is the intention of the Company that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) in a manner that does not impose additional taxes, interest or penalties
upon the Executive pursuant to Section 409A of the Code, and all provisions of
this Agreement will be construed and interpreted in a manner consistent with
Section 409A of the Code and this Section 4(j).


(ii)Neither the Executive nor any of the Executive's creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this agreement or under any other plan,
policy, arrangement or agreement of or with the Company (this agreement and such
other plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A) payable to the
Executive or for the Executive's benefit under any Company Plan may not be
reduced by, or offset against, any amount owing by the Executive to the Company.

7

--------------------------------------------------------------------------------






(iii)If, at the time of the Executive's separation from service (within the
meaning of Section 409A of the Code), (i) the Executive shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable under a
Company Plan constitutes deferred compensation (within the meaning of Section
409A of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period.


(iv)Notwithstanding any contrary provision herein, the Executive's right to any
payment under this Agreement shall be treated as the right to a series of
separate payments, as defined under Treas. Reg. Section 1.409A-2(b)(2). The
Executive shall have no right to designate the date of any payment hereunder.


(v)All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Agreement be made later than the end of
the calendar year next following the calendar year in which the applicable fees
and expenses were incurred, provided, that the Executive shall have submitted an
invoice for such fees and expenses at least 10 days before the end of the
calendar year next following the calendar year in which such fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) the Executive's right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company's obligations to make such
reimbursements or to provide such in-kind benefits apply later than the
Executive's remaining lifetime (or if longer, through the 20th anniversary of
the Effective Date).


(vi)Notwithstanding any provision of this agreement or any Company Plan to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
any Company Plan as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
the Executive shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on the Executive or for the Executive's
account in connection with any Company Plan (including any taxes and penalties
under Section 409A), and the Company shall not have any obligation to indemnify
or otherwise hold the Executive harmless from any or all of such taxes or
penalties.


[Remainder of page intentionally left blank.]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of 9 pages.
 
 
BIG LOTS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Philip E. Mallott
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
BIG LOTS STORES, INC.
 
 
 
 
 
 
 
 
By:
/s/ Charles W. Haubiel II
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
Steven S. Fishman
 
 
 
 
 
 
 
 
By:
/s/ Steven S. Fishman
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






9